                                             Case 3:20-cv-04351-SI Document 7 Filed 08/18/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES STRANGE,                                    Case No. 20-cv-04351-SI
                                   8                     Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.
                                                                                             Re: Dkt. No. 1
                                  10     THE STATE OF ARIZONA,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff sent to this court a “motion to conduct [an] independent decision as to the

                                  14   procedures that were not followed by the Supreme Court” in Arizona. Docket No. 1. In an effort

                                  15   to protect his rights, a new action was opened and the motion was filed on June 30, 2020. Plaintiff

                                  16   was informed that he had not filed a complaint, and was given 28 days to do so or the action would

                                  17   be dismissed. He also was sent a notice that he had not paid the filing fee or applied for leave to

                                  18   proceed in forma pauperis, and was given 28 days to either pay the fee or file the application or the

                                  19   action would be dismissed. Plaintiff did not file a complaint or file an in forma pauperis application

                                  20   or pay the fee, and the deadline by which to do so has passed. This action therefore is DISMISSED

                                  21   without prejudice for failure to file a pleading showing the court has subject matter jurisdiction. The

                                  22   clerk shall close the file.

                                  23           IT IS SO ORDERED.

                                  24   Dated: August 18, 2020

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
